Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,5,7-8,13,15,16,23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2016117069A (JP’069).
Regarding claims 1- 2 and 16, JP’069 discloses a material for laminate molding, a method of manufacturing a cast by a powder fixing lamination method and a casting mold capable of manufacturing a mold excellent in quality in molding using the cast formed by the powder fixing lamination method ([0001]).
The casting mold material comprises first alumina sand and second alumina sand (casting sand), which is an aggregate; and alumina cement (hardening component), which is a binder ([0037]). The mold material is provided with lithium carbonate as an auxiliary agent for increasing the curing rate of the binder ([0041]).
Regarding claims 5 and 13, JP’069 discloses a hydraulic resin or the like  is used([0016]). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regrading claims 7, 8 and 15, JP’069 discloses a material for laminate molding, a method of manufacturing a cast by a powder fixing lamination method and a casting mold capable of manufacturing a mold excellent in quality in molding using the cast formed by the powder fixing lamination method([0033]). It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Regarding claims 23 and 25, The mold material has a composition in which the weight ratio based on the total amount includes the first alumina sand: 44%, the second alumina sand: 22%, the alumina cement: 33%, and the lithium carbonate: 1% ([0042]). The ratio of the casting sand: a total of the alumina cement and the lithium salt is 66% by weight : 34% by weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 18-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016117069A (JP’069).
Regarding claim 3, JP’069 discloses a material for laminate molding, a method of manufacturing a cast by a powder fixing lamination method and a casting mold capable of manufacturing a mold excellent in quality in molding using the cast formed by the powder fixing lamination method. The casting mold material comprises first alumina sand and second alumina sand (casting sand), which is an aggregate; and alumina cement (hardening component), which  is  a binder. The mold material is provided with lithium carbonate as an auxiliary agent for increasing the curing rate of the binder. JP’069 discloses a hydraulic resin or the like is used. See [0001], [0016], [0033], [0037], [0042] and [0047].
The material has heat resistance, thus it is obvious to one  of  ordinary  kill in the  art  to  use  the  heat resistance  resin motivated  by the  fact  that US’039 discloses that the material  is  heat  resistance. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)
Regarding claims 18-19, and 21, the mold material has a composition in which the weight ratio based on the total amount includes the first alumina sand: 44%, the second alumina sand: 22%, the alumina cement: 33%, and the lithium carbonate: 1%. However, the weight ratio on the basis of the total amount of alumina cement is not necessarily 33%([0042-0044]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "close" ranges, and close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Claims 4, 9 - 15,17, 20, 22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016117069A(JP’069) as applied to claim 1 above, and further in view of JP201353059 (JP’059)
Regarding claim 4, JP’069 discloses a material for laminate molding, a method of manufacturing a cast by a powder fixing lamination method and a casting mold capable of manufacturing a mold excellent in quality in molding using the cast formed by the powder fixing lamination method. See [0001], [0016], [0033], [0037], [0042] and [0047].
But  it  is  silent  about the  casting sand (aggregate) as  applicant set forth  in claim 4.
JP’059 discloses spherical aggregate particle having remarkably high heat resistant temperature for mold application ([0001]], [(0015] and [0042]). The aggregate particle is mainly composed of 90-99% Al203 and 1-9% SiO2 by mass ([0017).
Thus, it would have been obvious to one of ordinary skill in the art to use the aggregate disclosed by the teaching of JP’059 in the composition of JP’069 motivated by the fact that JP’059 discloses that such aggregate particle having remarkably high heat resistant temperature and JP’069 discloses that the composition is preferred to be heat resistance.
Regarding claims 9-11,13-15, and 17, JP’069 discloses a material for laminate molding, a method of manufacturing a cast by a powder fixing lamination method and a casting mold capable of manufacturing a mold excellent in quality in molding using the cast formed by the powder fixing lamination method. The casting mold material comprises first alumina sand and second alumina sand (casting sand), which is an aggregate; and alumina cement (hardening component), which is a binder. The mold material is provided with lithium carbonate as an auxiliary agent for increasing the curing rate of the binder. See [0001], [0016], [0033], [0037], [0042] and [0047].
But  it  does  not  use   the  casting  sand  as  applicant set forth  in the  claim 9.
JP’059 discloses spherical aggregate particle having remarkably high heat resistant temperature for mold application ([0001]], [(0015] and [0042]). The aggregate particle is mainly composed of 90-99% Al203 and 1-9% SiO2 by mass ([0017).
Thus, it would have been obvious to one of ordinary skill in the art to use the aggregate disclosed by the teaching of JP’059 in the composition of JP’069 motivated by the fact that JP’059 discloses that such aggregate particle having remarkably high heat resistant temperature and JP’069 discloses that the composition is preferred to be heat resistance.
Regarding claim 12, JP’069 discloses a hydraulic resin or the like is used. JP’069 discloses a hydraulic resin or the like is used. The material has heat resistance, thus it is obvious to one  of  ordinary skill in the  art  to  use  the  heat resistance  resin motivated  by the  fact  that US’069 discloses that the material  is  heat  resistance. See [0001], [0016], [0033], [0037], [0042] and [0047].The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)
Regarding claims 20 and 22, JP’069 discloses that the mold material has a composition in which the weight ratio based on the total amount includes the first alumina sand: 44%, the second alumina sand: 22%, the alumina cement: 33%, and the lithium carbonate: 1%. However, the weight ratio on the basis of the total amount of alumina cement is not necessarily 33%. See [0001], [0016], [0033], [0037], [0042] and [0047]. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "close" ranges, and close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claims 24 and 26, JP’069 discloses that the mold material has a composition in which the weight ratio based on the total amount includes the first alumina sand: 44%, the second alumina sand: 22%, the alumina cement: 33%, and the lithium carbonate: 1%. The ratio of the casting sand: a total of the alumina cement and the lithium salt is 66% by weight : 34% by weight. See [0001], [0016], [0033], [0037], [0042] and [0047].
Claims 9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP5318301B, further in view JP201353059 (JP’059).
Regarding claim 9, Regarding claims 1 and 2, JP5318301B1 discloses modeling materials, functional agents, modeling products and products, and more particularly to modeling materials, functional agents, modeling products and products in the powder fixing lamination method([0001]). JP5318301B1 discloses the modeled product (for example, a mold) manufactured by using the modeling material of the present invention, anda product (for example, a casting) manufactured by using the modeled product as a molding die ([0008)). The molding material comprises an aggregate and a powdery precursor of a binder that binds the aggregate to each other. The aggregate is artificial casting sand, and the powdery precursor is cement containing alumina as a main component ([0006)). The powdery precursor having heat resistance (0015]). The powdery precursor can be, for example, a cement mixture containing alumina as a main component such as alumina cement, and a cement having excellent quick-hardening properties containing gypsum([0018)). The functional agent is used together with the modeling material to transform the powdery precursor into a binder ([0009]). The functional agent may further include at least one of a preservative, an antifoaming agent and a desiccant([0010]). The casting sand may be natural casting sand or artificial casting sand such as ceramics ([0013)). The functional agent can be, for example, one containing water when cement is used as the powdery precursor, and one that cures the resin when a resin is used (for example, an aqueous resin curing agent)( [0036)).
But it is silent about the sand composition as applicants set forth above.
JP’059 discloses spherical aggregate particle having remarkably high heat resistant temperature for mold application ([0001]], [(0015] and [0042])). The aggregate particles are mainly composed of 90-99% Al203 and 1-9% SiO2 by mass ([0017).
Thus, it would have been obvious to one of ordinary skill in the art to use the aggregate disclosed by the teaching of JP’059 in the composition of JP5318301B motivated by the fact that JP’059 discloses that such aggregate particle having remarkably high heat resistant temperature and JP5318301B discloses that the composition is preferred to be heat resistance.
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. 
The applicant argues that JP5318301B lists specific commercial products that may be used as the aggregate (casting sand) in its molding material, and it does not provide any guidance for appropriately selecting the aggregate (casting sand) to improve molding strength (see JP5318301B, [0013] and [0014]). JP ‘059 merely states that their aggregate particles may be used for forming a mold, as well as for forming or protecting refractories or laying sand (see JP “059, [0019] and [0073]), and it does not teach or suggest using the aggregate particles in a material for a powder-fixing lamination method. Based on JP5318301B and JP ‘059, one of ordinary skill in the art would not have reasonably expected that the aggregate particles described in JP ‘059 could be used as the aggregate (casting sand) in the molding material for a powder-fixing lamination method allegedly described in JP5318301B, in particular to improve strength of a molded product. The applicant argues that neither JP5318301B nor JP ‘059 does teach or suggest achieving desirable fire resistance and thermal conductivity at the same time by appropriately selecting the aggregate (casting sand). As such, even if JP5318301B and JP ‘059 are combined, one of ordinary skill in the art would not have been led to control the contents of these components to be within the specific ranges as recited in claim 9.
The  Examiner respectfully  submits  that in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the  Examiner respectfully  submits  that JP5318301B discloses the  using  of  casting  sand( an aggregate )  in molding composition and high  temperature  resistance molding composition  is desired. JP’059 discloses that  JP’059 discloses aggregate particle having remarkably high heat resistant temperature for mold application ([0001]] and [(0015). JP’059 discloses that the aggregate particles is mainly composed of 90-99% Al203 and 1-9% SiO2 by mass ([0017). Thus, it  would have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date  of the  instant  application  to  apply the  aggregates  disclosed  by JP’059 into JP531830B since such  aggregates have remarkably high heat resistant temperature for mold application. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). JP5318301B1 discloses modeling materials, functional agents, modeling products and products, and more particularly to modeling materials, functional agents, modeling products and products in the powder fixing lamination method([0001]).US’059 is  used  to  show that the JP531830B since such  aggregates have remarkably high heat resistant temperature for mold application. The applicant failed  to provide any factual evidence  to  show the  contrary  and  the  applicant’s  argument  can  not  take  place  of  the evidence. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731